Title: To Alexander Hamilton from William S. Smith, 8 January 1800
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Union Brigade January 8th. 1800.
          
          I have the honor to acknowledge the receipt of your Letter of the 3d. relative to a communication made by Lt. Dwight—agreable to your request I have made the necessary enquiry Inclosed is a Copy of my Letter to Lt. Le Roy Livingston and his original answer—both of which are respectfully submitted—
          I have the Honor to be—Sir, with great respect Your most Obedt. Humble Servt.
          
            W. S. Smith 12th. Regt
          
        